      9:19-cv-02163-RMG        Date Filed 03/17/21     Entry Number 55       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
              v.                       )           C/A No.: 9:19-cv-2163-RMG
                                       )
Cody Kirkman, Individually: Amber      )
Swinehammer, Individually: Lindsey     )
Gibson, Individually; Cody C. Kirkman, )
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Bluffton Police Department,            )
                                       )
              Defendants.              )
________________________________ )

                                 ______________________

                                    STATUS REPORT
                                 ______________________

        By the Court’s Order, (Docket Entry 53), the Court granted Defendants’ Motion to

extend the existing stay of all activity in the instant matter until April 28, 2021 and required

monthly status updates. There have been no published decisions regarding the status of

the criminal investigation into the underlying matter. The undersigned counsel engaged in

conference with FBI Agent French assigned to the Criminal Investigation on March 16,

2021. Through this conversation, it was confirmed that the investigation is still on-going and

that no prosecutorial decision has yet been made in the matter.

        To date, the reasons set forth in support of the Order to Stay remain unchanged.




Doc # 890
      9:19-cv-02163-RMG      Date Filed 03/17/21   Entry Number 55      Page 2 of 2




                                        Respectfully submitted,

                                        LAW OFFICES OF CHRISTY L. SCOTT, LLC

                                 By:    s/Christy L. Scott
                                        Christy L. Scott, Fed. ID No. 6215
                                        Post Office Box 1515, 108 Carn Street
                                        Walterboro, SC 29488
                                        (843) 782-4359
                                        Email: cscott@lawofficeofchristyscott.com

                                        ATTORNEY FOR DEFENDANTS
                                        Cody C. Kirkman, Individually and as an Officer
                                        of Town of Bluffton Police Department; Amber
                                        Swinehamer,           (mistakenly         spelled
                                        Swinehammer), Individually and as an Officer of
                                        Town of Bluffton Police Department; former
                                        Bluffton police officer Lindsey Gibson, sued
                                        individually and as a former police officer of the
                                        Bluffton Police Department and the Town of
                                        Bluffton Police Department

March 17, 2021

Walterboro, South Carolina




Doc # 890
